    Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


KIMBERLY C.,

                           Plaintiff,                        Civil Action No.
                                                             5:19-CV-0432 (DEP)

ANDREW M. SAUL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW OFFICE                     PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                          MOLLY CARTER, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198



1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
    Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 2 of 19




DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on April 22, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 3 of 19




      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      April 29, 2020
            Syracuse, NY




                                      3
Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 4 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
KIMBERLY C.,
                                   Plaintiff,

-v-                                    5:19-CV-432

ANDREW M. SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                        April 22, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: MOLLY CARTER, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 5 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                         2


 1                 (The Court and counsel present by telephone.        Time

 2    noted:    11:26 a.m.)

 3                 THE COURT:   All right.    Plaintiff has commenced this

 4    proceeding pursuant to 42, United States Code, Sections 405(g)

 5    and 1383(c)(3) to challenge a determination by the Commissioner

 6    of Social Security that plaintiff was not disabled at the

 7    relevant times and therefore ineligible for the benefits for

 8    which she applied.

 9                 The background is as follows:       The plaintiff was born

10    in July of 1960.     She is currently 59 years old.       She was

11    52 years of age at the time of the alleged onset of her

12    disability on July 10, 2012.       She stands 5'3" in height and

13    weighs at various times between 180 and 195 pounds depending on

14    where in the record you look, an example is Administrative

15    Transcript pages 45 and 354.       It's unclear at one time that

16    plaintiff lived in Endicott and another time in East Freetown.

17    She lives alone.     She was living with her son, that's at page

18    345.   He apparently moved out of state at some point.          She also

19    has two small dogs.

20                 Plaintiff has a 12th grade education.        She attended

21    regular classes while in school.        She's right-handed.     Plaintiff

22    does not drive or take public transportation, according to page

23    140 of the Administrative Transcript.         She apparently gave up

24    her driver's license voluntarily.        Plaintiff last worked in July

25    of 2012.    Her past relevant work includes as an aide and a


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 6 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                       3


 1    Licensed Practical Nurse, or LPN, in nursing home and assisted

 2    living settings.

 3                 Plaintiff suffers from several physical impairments,

 4    including irritable bowel syndrome or IBS, GERD, fibromyalgia,

 5    cervical degenerative joint and disc disease, herpes, kidney

 6    stones, hepatitis C, obesity, hypothyroidism, and at one point

 7    in the past Clostridium difficile or commonly referred to as C.

 8    diff.   The C. diff appears to have occurred in 2012.           It was

 9    treated with vancomycin and resolved in three months.

10                 In terms of her cervical issues, plaintiff underwent

11    magnetic resonance imaging testing, or MRI testing, in May of

12    2015.   It appears the results -- at page 370 and 371 of the

13    Administrative Transcript, the findings were summarized in that

14    report.    It was referred to -- it showed mutli-level

15    degenerative spondylosis and disc protrusions.          It was

16    characterized by plaintiff's rheumatologist, Dr. Bonilla-Trejos,

17    at page 410 as revealing a disc herniation at C5-C6 -- I'm

18    sorry, C6-C7.     The actual MRI result is marked degenerative

19    spondylosis and central/right paracentral disc protrusion at

20    that level.

21                 Plaintiff mentally suffers from depression, anxiety,

22    anger, and bipolar disorder.       In terms of physical, plaintiff

23    has treated with Associated Medical Professionals of Central New

24    York, Dr. Amin El-Hassan for her gastroenterologist issues, and

25    Dr. Biswarup Syam.     For rheumatology, she treats at Upstate with


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 7 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                        4


 1    Dr. Eduardo Bonilla-Trejos.       She also sees at Family Care

 2    Network Nurse Practitioner Eleanor Klein.         That is where

 3    Dr. Douglas Rahner also practices.

 4                 In terms of addressing her mental needs, she treats

 5    at Cortland County Mental Health Clinic where she sees Licensed

 6    Clinical Social Worker Helen Haldane weekly.          Plaintiff was

 7    consultatively examined by Dr. Elke Lorensen on March 13, 2016,

 8    and by Dr. Dennis Noia on March 17, 2016.

 9                 In terms of medication, she has been prescribed

10    several over time.     Her IBS has been treated with Amitriptyline

11    and FiberCon.     She also has been prescribed Bentyl,

12    Escitalopram, Flonase, Fluticasone -- which I think is the

13    generic of Flonase -- Mobic, Omeprazole, Pravastatin,

14    Vancomycin, Zoloft, Celexa, Lexapro, Wellbutrin, Metformin,

15    Prilosec, and Bupropion.

16                 In terms of activities of daily living, plaintiff

17    does cook, does some cleaning, can do laundry, shops.           She can

18    dress and groom herself.      She bathes.     She watches television.

19    Plaintiff apparently smokes daily between a half and one pack of

20    cigarettes per day.      She tried at one point to quit using

21    Chantix, but there's an notation on October 25, 2017, at page

22    564 of the Administrative Transcript that she was once again

23    smoking.

24                 Procedurally, plaintiff applied for Title II

25    disability insurance benefits on December 31, 2015, and


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 8 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                    5


 1    protectively filed for Title XVI Supplemental Security Income

 2    benefits on January 6, 2016.       In both she alleged a July 10,

 3    2012, onset date.     At page 139 of the Administrative Transcript,

 4    she claims disability based on fibromyalgia, osteoarthritis,

 5    chronic back pain, and bipolar disorder and IBS.

 6                 A hearing was conducted on February 12, 2018, by

 7    Administrative Law Judge Melissa Hammock to address plaintiff's

 8    applications.     On April 3, 2018, ALJ Hammock issued an

 9    unfavorable decision.      That became a final determination of the

10    agency on February 21, 2019, when her request for review was

11    denied by that body.      On April 10, 2019, plaintiff commenced

12    this action, which is timely.

13                 In her decision, ALJ Hammock applied the familiar

14    five-step test for determining disability.         She first noted that

15    plaintiff's last date of insured status was December 31, 2017.

16    At step one, the ALJ concluded that plaintiff had not engaged in

17    substantial gainful activity since the alleged onset date of

18    July 10, 2012.

19                 At step two, she concluded that plaintiff suffers

20    from several severe impairments that impose more than minimal

21    limitation on her ability to perform work functions, including

22    obesity, polyarthritis, fibromyalgia, degenerative joint

23    disease, cervical degenerative disc disease, cervical stenosis,

24    and cervical radiculopathy.

25                 At step three, she concluded that plaintiff's


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 9 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                   6


 1    conditions did not meet or medically equal any of the listed

 2    presumptively disabling conditions set forth in the

 3    Commissioner's regulations, specifically considering listings

 4    1.04, 1.02, SSR 02-1p when it comes to obesity, and SSR 12-2p

 5    used to consider plaintiff's fibromyalgia and the effects of it

 6    on her ability to perform work functions.

 7                 The ALJ next concluded that plaintiff retains the

 8    residual functional capacity, or RFC, to perform medium work

 9    with exceptions that she can occasionally climb ramps and

10    stairs, never climb ladders, ropes, and scaffolds, she can

11    frequently stoop, and occasionally kneel, crouch, and crawl.

12    She should have no exposure to unprotected heights and can

13    occasionally reach overhead and frequently reach in all other

14    directions.

15                 Applying that residual functional capacity at step

16    four, the Administrative Law Judge concluded that plaintiff is

17    capable of performing her past relevant work as an LPN and

18    nurse's aide.

19                 As an alternative basis for finding no disability,

20    the Administrative Law Judge proceeded to step five and found

21    that if plaintiff were capable of performing a full range of

22    medium work, the Medical-Vocational Guidelines, or Grids, and

23    specifically Grid Rules 203.22 and 203.15, would direct a

24    finding of no disability.       She went on, however, based on the

25    testimony of the vocational expert to find that plaintiff was


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 10 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                        7


 1     capable, notwithstanding her limitations, of performing as an

 2     office helper, a ticket taker, and a mail clerk, and that there

 3     was a sufficient number of jobs in the national economy in those

 4     categories and therefore found that plaintiff was not disabled.

 5                  As you know, my task is limited.      The standard that I

 6     apply is highly deferential.       I must determine whether the

 7     correct legal principles were applied and the resulting

 8     determination was supported by substantial evidence, substantial

 9     evidence being defined as such relevant evidence as a reasonable

10     mind might accept as adequate to support a conclusion.          As the

11     Second Circuit Court of Appeals noted in Brault v. Social

12     Security Administration, 683 F.3d 443, from 2012, it is an

13     extremely stringent standard, even more strict than the clearly

14     erroneous standard.     Under the prevailing test and standard,

15     once an ALJ finds facts, according to Brault, it can be rejected

16     only if a reasonable factfinder would have to conclude

17     otherwise.

18                  The plaintiff in her challenge raises relevant

19     contentions.    At step two, she challenges the failure to find

20     IBS, incontinence, and urinary urgency as severe, and the

21     failure to make specific findings in that regard.          She also

22     challenges the rejection of Dr. Douglas Rahner's opinion

23     contending that he qualifies as a treating source.          Plaintiff

24     challenges the residual functional capacity finding and

25     specifically the failure to account for plaintiff's diarrhea and


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 11 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                           8


 1     incontinence and need for access to a bathroom.          She also

 2     challenges the finding that she is capable of performing medium

 3     work is not supported by any medical opinion.         She challenges

 4     the failure to assess work pace and attendance, and contends

 5     that the Administrative Law Judge's determinations at step four

 6     and five are infected by those errors.

 7                 As a backdrop, I note when examining plaintiff's

 8     arguments, I have to bear in mind that it is her burden through

 9     step four to establish her conditions and, importantly, the

10     limitations that those conditions present on her ability to

11     perform work functions.      Turning first to the step two argument,

12     the governing regulations provide that an impairment or

13     combination of impairments is not severe if it does not

14     significantly limit a plaintiff's physical or mental ability to

15     do basic work activities.      That is from 20 C.F.R. Section

16     404.1521(a).

17                 It is true that this is a modest test at step two.

18     It is considered as, quote, de minimis and the step two analysis

19     is intended only to screen out the truly weakest of cases, Dixon

20     v. Shalala, 54 F.3d 1019, from the Second Circuit, 1995.            It is

21     also true, however, that the mere presence of a disease or

22     impairment that has been diagnosed is not by itself sufficient

23     to establish a condition as severe, Coleman v. Shalala, 895 F.

24     Supp. 50, from the Southern District of New York, 1995.         In this

25     case, it is, as I indicated previously, plaintiff's burden to


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 12 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                      9


 1     establish at step two that a condition is severe.          And as I just

 2     noted, the mere diagnosis alone of IBS, for example, does not

 3     necessarily mean that it qualifies as severe.

 4                 I also note that if the Administrative Law Judge

 5     proceeds and does find other conditions severe and proceeds

 6     through the five-step analysis, any error is harmless, provided

 7     that any limitations presented by nonsevere impairments are

 8     considered when formulating the residual functional capacity.

 9     In this case, in terms of the IBS, I find no failure to consider

10     that as severe.     Plaintiff did not carry her burden of

11     establishing the limitations associated with that.

12                 I note that the C. diff -- I won't call it a red

13     herring, but the C. diff clearly was a serious impairment, but

14     it only lasted three months in 2012 and was resolved in October

15     of 2012.   I don't see any further indication that there are

16     additional C. diff flare ups.       Plaintiff did not undergo any

17     treatment for IBS in October 2012, when her C. diff was

18     resolved, until January 2015 and she infrequently complained.         A

19     colonoscopy that was conducted in March of 2013 showed only

20     quiescent colitis, that's at page 209 and 210 of the

21     Administrative Transcript.      As the Administrative Law Judge

22     indicated, it appears that medication and diet have controlled

23     the plaintiff's IBS.     I also note that the plaintiff either

24     denied symptoms altogether or failed to mention symptoms to

25     Nurse Practitioner Klein on multiple occasions, including in


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 13 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                        10


 1     December 2015, April 2016, November 2016, May 2017, July 2017,

 2     August 2017, and November 2017.

 3                 Turning to the urinary issues, there appear to be,

 4     really, very few complaints, again, or denial or failure to

 5     mention on multiple occasions to Nurse Practitioner Klein, only

 6     brief periods of treatment and testing that resulted in normal

 7     results, a stable bladder, and no flow obstruction.

 8                 In terms of GERD, it appears from the medical records

 9     that that condition was well controlled through medication and

10     there's little other treatment.       There's no proof in the record

11     of any limitations presented by GERD on plaintiff's ability to

12     perform basic work functions.       And once again, there's a

13     significant number of denials of symptoms or failure to mention

14     GERD symptoms.    So in sum, I find that the rejection at step two

15     of those three conditions as severe is supported.

16                 Turning to the treating source argument, there's no

17     question that the opinion of a treating source regarding the

18     nature and severity of an impairment is entitled to considerable

19     deference, of course provided that it is supported by medically

20     acceptable clinical and laboratory diagnostic techniques and is

21     not consistent with other substantial evidence.          In one of the

22     principal cases addressing this issue, the Second Circuit noted

23     that in Burgess v. Astrue, 537 F.3d 117, Second Circuit, 2008.

24                 Under the regulations that were in effect at the

25     relevant times, specifically 20 C.F.R. Sections 404.1527 and


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 14 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                      11


 1     416.927, the medical opinions of a treating source are generally

 2     entitled to controlling weight unless contradicted by other

 3     substantial evidence.     When treating source opinions are not

 4     given controlling weight, then the Administrative Law Judge must

 5     consider the so-called Burgess factors and indicate what weight

 6     it is given.

 7                  The term treating source is defined in 20 C.F.R.

 8     Section 404.1527(a)(2) as follows:        Treating source means your

 9     own acceptable medical source who provides you, or has provided

10     you, with medical treatment or evaluation and who has, or has

11     had, an ongoing treatment relationship with you.          Generally, we

12     will consider that you have an ongoing treatment relationship

13     with an acceptable medical source when the medical evidence

14     establishes that you see, or have seen, the source with the

15     frequency consistent with accepted medical practice for the type

16     of treatment and/or evaluation required for your medical

17     condition.

18                  In this case, I find that the ALJ's rejection of Dr.

19     Rahner as a treating source is supported by substantial

20     evidence.    I carefully reviewed the medical records associated

21     with plaintiff's treatment with Nurse Practitioner Klein at

22     Family Health Network and could not find that Dr. Rahner is

23     mentioned as having any sort of personal treating relationship

24     with the plaintiff.     I also note that, in any event, his

25     opinions were also properly discounted as being inconsistent


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 15 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                     12


 1     with the record, and in particular, Dr. Lorensen's opinions.

 2                 Turning to the residual functional capacity argument,

 3     obviously we know that an RFC is defined as the most that a

 4     plaintiff can do consistent with her impairments at issue, 20

 5     C.F.R. Sections 404.1545 and 416.945.        An RFC has to be informed

 6     by consideration of all relevant and medical and other evidence,

 7     Tankisi v. Commissioner of Social Security, 521 F. App'x 29,

 8     from the Second Circuit, 2013.       To properly ascertain a

 9     claimant's RFC, an ALJ must assess plaintiff's exertional

10     capacities and also her, you know, capabilities and

11     nonexertional limitations, as well.

12                 In this case, the ALJ must review the record in its

13     entirety to assess the RFC.      In this case, the RFC is well

14     supported by Dr. Lorensen's opinions, not only the medical

15     source portion of Dr. Lorensen's report, but also the extremely

16     benign findings of Dr. Lorensen and other practitioners,

17     including Nurse Practitioner Klein and the conservative

18     treatment that plaintiff was prescribed.

19                 The issue really is the impact on plaintiff's ability

20     to work.   The IBS gave me pause.      I know that plaintiff has

21     cited some fairly compelling cases, Lowe v. Colvin, 2016 WL

22     624922, that was from the Western District of New York, 2016, a

23     case in which Mr. Gorton also represented the plaintiff.        And

24     Judge Telesca, who unfortunately recently passed away,

25     criticized the Administrative Law Judge for failing to make


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 16 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                        13


 1     specific findings regarding the frequency and length of

 2     anticipated bathroom breaks.       The plaintiff also cites Spaulding

 3     v. Astrue, 702 F. Supp. 2d 983, from the Northern District of

 4     Illinois, with a similar holding that the ALJ erred by not

 5     articulating findings concerning the need for bathroom breaks.

 6                 However, in this case, I think it is distinguishable

 7     because plaintiff's IBS was not found by the Administrative Law

 8     Judge to be severe.     The lack of any need in the RFC to limit

 9     plaintiff's -- to specify plaintiff's access to bathrooms is

10     supported by substantial evidence.        Plaintiff's IBS has waned

11     and waxed, but appears to be relatively under control.          There

12     was no treatment of the IBS from 2013 until 2015.          The evidence

13     indicates that plaintiff's medications helped, including at page

14     303 of the Administrative Transcript, a notation from

15     February 5, 2016.

16                 As I indicated before, there are multiple indications

17     of plaintiff's denying -- specifically denying IBS, including

18     381 and 391 of the Administrative Transcript.         There are also

19     denials of symptoms to Dr. Bonilla-Trejos in December 2015,

20     April 2016, November 2017, no mention of symptoms in

21     February 2016, and August 2016, no specific treatment.          And it

22     appears that almost all of the references to the severity of the

23     IBS, including, for example, having to go ten times per day,

24     that occurred in March of 2013, most all of those are in the

25     distant past and the more recent medical records don't reflect


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 17 of 19

                          KIMBERLY C. v. SOCIAL SECURITY                     14


 1     the ongoing issue with regard to IBS, so I think this is a very

 2     different case than Lowe and Spaulding.

 3                 Turning to the residual functional capacity and the

 4     exertional requirements, I agree with the Commissioner that a

 5     medical opinion is not always required to support an RFC.        In

 6     this case, however, the medium exertional requirement is, I

 7     believe, supported by Dr. Lorensen's opinion.         And in any event,

 8     any error in that regard would be harmless because, as the

 9     Commissioner pointed out at step five, a determination was made

10     that plaintiff is capable of performing work in the national

11     economy falling in the light category.

12                 Again, I agreed that little weight was properly given

13     to Dr. Rahner's opinion when it comes to absenteeism and off

14     task, though I think the medical record as a whole and Dr.

15     Lorensen's opinions with no mention of any limitations on

16     schedule support the residual functional capacity.

17                 So I do find no error in the residual functional

18     capacity, no error at step four where plaintiff remains to carry

19     the burden, there's no evidence that plaintiff is not able to

20     work in healthcare, the C. diff resolved itself in 2012 and

21     2013, and, again, if there is error at step four, it is harmless

22     because at step five, based on the vocational expert's

23     testimony, there is work in the national economy that plaintiff

24     is capable of performing.

25                 So in conclusion, I find that the determination


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 18 of 19

                                                                           15


 1     resulted from the application of proper legal principles and is

 2     supported by substantial evidence, so I will grant judgment on

 3     the pleadings to the defendant and dismiss plaintiff's

 4     complaint.

 5                  Thank you both for excellent presentations.        I

 6     enjoyed working with you.      Stay safe.

 7                  MR. GORTON:    Thank you, your Honor.

 8                  MR. CARTER:    Thank you, your Honor.

 9                  (Time noted:   11:55 a.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00432-DEP Document 20 Filed 04/29/20 Page 19 of 19

                                                                        16


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 27th day of April, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
